February 28, 1916. The opinion of the Court was delivered by
This was an action to have the Court declare two deeds, one from Abe Ryttenburg to Dr. Bossard, and one a quitclaim deed from the plaintiff to Dr. Bossard, together as constituting a mortgage of plaintiff's land to Dr. Bossard and asking for the right to redeem and an accounting for rents and profits. After issue joined the cause was referred to the master of Sumter county to take testimony and hear and determine all issues of law and fact. He made a report wherein he determined all issues in favor of the defendants. Upon exceptions filed and taken to this report, his Honor, Judge Rice, heard the cause at the February term of Court, 1915, for Sumter county, and overruled all exceptions and sustained the report of the master.
The plaintiff appeals, and by seventeen exceptions, complains of error on the part of his Honor in finding and decreeing as he did. These exceptions are to the facts found in the case.
The master had the witnesses before him; he saw and heard them; he made his findings and filed his report. Upon exceptions filed, Judge Rice heard the case and concurred with the master in his findings of fact, and confirmed his report. A careful analysis of the whole evidence fails to convince us that the master and Circuit Court were in error or that the preponderance of the testimony establishes the contention of the appellant. *Page 309 
All exceptions are overruled under Hickson Lumber Co.
v. Stallings, 91 S.C. 473, 74 S.E. 1072; Forrester v. Moon,100 S.C. 157, 84 S.E. 532.
Judgment affirmed.
MR. JUSTICE FRASER, being disqualified, did not participate in the consideration of this case.